--------------------------------------------------------------------------------

EXHIBIT 10.2


 
ASSET PURCHASE AGREEMENT
 
 
THIS AGREEMENT made this 31st day of January, 2008 by and between SCT, LLC,
Arizona Limited Liability Company (Seller), and CRC Crystal Research
Corporation, Nevada Corporation, (Purchaser).
 
In consideration of the mutual covenants contained herein, it is agreed by and
between the parties as follows:
 
1. 
Seller shall sell and Purchaser shall purchase, free and clear of all liens,
encumbrancesand liabilities, those assets of Seller's business, commonly known
as purificationequipment prototypes consisting of designs, drawings, software
and equipment, all of which are more fully described and enumerated in Schedule
A which is attached and by this reference made a part hereof.

 
2.
Purchaser shall pay the Seller as the purchase price for the foregoing the sum
of $627,821 and the Seller is willing to accept 627,821 common shares of the
Purchaser as full payment of the total purchase price.

 
3. 
Seller shall sell, assign, transfer, and convey to Purchaser the assets, free of
all liabilities.

 
4. 
All equipment included in the sale shall be as developed by the seller and all
based on thepatents Licensed by the Purchaser. Purchaser shall accept the assets
"as is" withoutwarranty as to their condition and operation.

 
5. 
The actions to be taken by the parties hereto to close the transaction as
provided shalltake place on or before January 31, 2008, hereinafter referred to
as the ("Closing Date").At the closing, Seller shall deliver to Purchaser
possession of the assets, and good and sufficient instruments of transfer,
conveying and transferring the assets to Purchaser. Such delivery shall be made
against payment and delivery to the Seller of the price as set forth herein
above. The instruments of transfer shall contain covenants and warranties that
Seller has good and marketable title in and to the assets.

 
6. 
Seller covenants, warrants and represents:

 
(a) 
Seller is not presently involved in any activity or outstanding dispute with
anytaxingauthority as to the amount of any property taxes due, nor has he
received any notice of any deficiency, credit or other indication of deficiency
from any taxing authority.

 

 
1

--------------------------------------------------------------------------------

 
 
(b) 
Seller is the owner of and has good and marketable title to all of the
assetsenumerated in the attached Exhibit A, free from all encumbrances. 

 
(c) 
Purchaser waives the benefit of the any applicable statute; provided, however,
thatSeller shall indemnify and hold harmless Purchaser from any and all claims
of itscreditors and such assets shall transfer to Purchaser, free and clear of
all liens and encumbrances.

 
All representations and warranties made by Seller shall survive the Closing.
 
7. 
 Seller hereby assumes all risk of loss, damage or destruction resulting from
fire or othercasualty to the time of transfer of assets and Closing.

 
8. 
This Agreement shall be binding upon the personal representatives, successors
andassignees of the parties. This Agreement and any accompanying instruments
anddocuments include the entire transaction between the parties and there are no
representations, warranties, covenants or conditions, except those specified
herein or in accompanying instruments and documents.

 
9. 
All covenants, warranties and representations herein shall survive this
Agreement and theClosing Date.

 
10. 
This Agreement shall be governed in all respects by the laws of the State of
Arizona.

 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals, the date
and place first above written.
 
 

 
 /s/ “Dr Kiril A. Pandelisev 
 
Dr. Kiril A. Pandelisev, CEO 
 
For Seller     
 
Date: January 31, 2008     
/s/ “Dr Kiril A. Pandelisev
 
Dr. Kiril A. Pandelisev, CEO
 
For Purchaser
 
Date: January 31, 2008

 

 
 
 
 2

--------------------------------------------------------------------------------